DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.
Claims 2-4 and 14-16 are canceled. Claims 1, 5-13, and 17 are pending. Claims 6-12 are withdrawn. Claims 1, 5, 13, and 17 are currently pending and examined on the merits. All rejections not iterated herein have been withdrawn.
Claim Objections
Claims 1, 5, 13, and 17 are objected to because of the following informalities:  In claim 1, line 19 and claim 13, line 16, it appears that “conjugant” should read “conjugate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The portion of the amendment “wherein the conjugate membrane provides for rapid flow in relation to the nitrocellulose membrane, the nitrocellulose membrane providing for flow consistent with chromatography” in lines 17-19 of claim 1 and in lines 14-16 of claim 13 introduces new matter since the specification, claims, and drawings as originally filed do not disclose the cited limitations. The specification teach at para [0021] that “In lateral flow test strips, the conjugate membrane, nitrocellulose, and nylon membranes are layered in such a way as to obtain easy plasma / fluid flow which enables the analytes to be captured on the membranes in different zones”, but do not disclose any specific relationship between the flow of the conjugate membrane in comparison to that of the nitrocellulose membrane. Additionally, there is no teaching of the nitrocellulose membrane providing for flow consistent with chromatography.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2014/0273270 A1) in view of Koren et al. (U.S. 6,107,045), Blatt et al. (U.S. 7,476,548), Hu et al. WO 2015/070712 A1), Fischer-Colbrie et al. (U.S. 2006/0024722), and Bae et al. (US 2011/0117636 A1).
Wang et al. teach a lateral flow analyte testing system (abstract, [0011]) including one or more test strips (30A, 30B in Fig. 3; 130A, 130B in Fig. 4), thereby reading on first and second lateral flow test strips (see [0029] and Figs. 3-4). The system further includes a sample well “S” [0012], [0015], [0027] that is interconnected with the test strips (see Fig. 4), thereby reading on a dosing area as claimed. Wang et al. further teach a blood collector 70 (i.e., collector for collecting a sample) that is coupled to a sampler body 80 that contains a solution, such that the blood mixes with the solution to form a diluted blood sample which is then placed into the sample well “S”/ dosing area ([0026]-[0027], Figs. 2A-2B). The sampler body 80 thereby reads on the instantly recited “first mixer”. Wang et al. teaches that their devices may be used to measure the concentration of one or more target analytes ((O001], [0008], [0013], claim 1).
Wang et al. further teach that the test strips in their device include a first zone 1, a second zone 2, and a third zone 3. The first zone 1 has colored microparticles, which are configured and adapted to mix with the diluted fluid sample as the fluid sample travels in direction x (i.e., configured to migrate along the test strip; see especially at [0029] and Fig. 3A; and also at [0030], [0032]). Wang therefore teach conjugate and capture reagents in separate rectangular zones of an elongated test strip, thereby reading on “stripes” when this terminology is given its broadest reasonable interpretation.

Wang et al. differs from the claimed invention in that although the reference teaches that their devices may be used to measure the concentration of one or more target analytes, the reference does not specifically teach testing for LDL-P and HDL-P.
Furthermore, Wang et al. does not specifically teach that the first lateral flow test strip includes a first stripe of colored particles coated with anti Apo A-1 antibody and a second stripe of Apo A antigen or that the second lateral flow test strip includes a first stripe of colored particles coated with anti Apo B-100 antibody and a second stripe of Apo B-100 antigen.
Additionally, Wang et al. while teaching first and second lateral flow test strips, does not specifically teach that these are made up of conjugate, nitrocellulose and nylon membranes.
Lastly, Wang et al. teaches that the sampler body (mixer) contains a “solution” that is mixed with blood to form a diluted blood sample, but does not specifically teach that the solution includes buffers (the reference does not specify the ingredients of the “solution”).
Koren et al. teach antibodies for determining the concentrations of lipoproteins such as HDL and LDL, which are spherical particles (i.c., LDL-P and HDL-P; see abstract; col. 1, lines 1-28; col. 3, lines 12-26; col. 4, lines 52-61).
Koren et al. further teach the clinical importance of measuring HDL and LDL as predictors of coronary heart disease (col. 2, line 20 to col. 7, line 45).
Furthermore, Koren et al. teach using antibodies directed against Apo B-100 in order to detect LDL particles (col. 1, lines 40-42; col. 12, line 44 to col. 13, line 24; col. 19, lines 1-5; 
Blatt et al. also relates to lateral flow test strips for performing immunoassays. The reference teaches a competitive inhibition-type configuration, in which the proximal end of the strip includes a first zone 14 having diffusively immobilized, particle-linked antibody capable of binding sample antigen. Blatt at abstract; col. 5, lines 45-50; col. 13, lines 5-17; col. 16, line 11 to col. 17, line 63; claim 4; Figs. 12 and 15. The first zone 14 is a rectangular section forming part of larger test strip 14, such that the particle-linked antibody present in zone 14 may be said to form a “stripe” of colored particles on the test strip (see, e.g., Fig. 12). Furthermore, the particles may be colloidal gold or colored latex beads (i.e., colored particles; see abstract).
Blatt et al. further teach that the second zone 16 is separate and distinct from the first zone 14, and is located some distance toward the distal end 13 of the bibulous strip, and can be the same or different from the bibulous material of the first zone 14. The second zone 16 includes a bibulous material containing a stripe of non-diffusively immobilized antigen capable of being bound by the particle-linked antibody (ibid; see antigen stripe as shown in Fig. 12).
In this inhibition assay format, application of fluid sample reconstitutes the particle- antibody conjugate, which then migrates laterally through the lateral flow test strip where it becomes bound to the immobilized antigen (i.e., “configured to migrate along the lateral flow test strip”; see, e.g., Blatt et al. at col. 17, lines 41-63; Fig. 15). It is noted that Wang et al. also teach such migration of particle-linked antibodies through the test strip.
Additionally, Blatt et al. also teach that the non-diffusively immobilized antigen can be attached for example to suitable membranes including nylon membranes (col. 16, lines 59-65).

While Hu et al. do not specify “buffers” plural, Fischer-Colbrie et al. discuss sample treatment steps that may be performed before subjecting the sample to a solid phase binding assay [0961]. Fischer-Colbrie et al. in particular suggest “addition of one or more buffers or reagents to modify ambient conditions such as pH or ionic strength”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Wang’s multi-test strip system for detecting one or more analytes so as to detect LDL-P and HDL-P as known analytes of clinical importance in order to predict coronary heart disease (as taught by Koren et al.). One skilled in the art would have had a reasonable expectation of success as Wang taught their device for detecting analytes generally and Koren et al. taught that LDL-P and HDL-P can be successfully measured using solid phase immunoassays, which also describes the lateral flow system of Wang.
Accordingly, the ordinary artisan would have found it obvious to employ one test strip for detecting HDL-P and the other test strip for detecting LDL-P in order to detect both of these analytes of recognized clinical importance simultaneously on a single device and using a single sample source.
With respect to the recitation that the first test strip includes a first stripe of particles coated with an Apo-A1 antibody and a second stripe of Apo A antigen, and the second test strip 
Additionally, Wang et al. further teach that their device may be used to perform an assay format that is competitive a.k.a. inhibitive [0029]. The colored microparticles (in the first zone) can be configured to bind with particular substances in the blood [0029]-[0030]. However, Wang et al. do not describe in detail the competitive format.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at these features by applying the known competitive inhibition assay format suggested by Wang, and as described in further detail by Blatt et al., in order to detect the analytes LDL-P and HDL-P using the multi-test strip system of Wang et al. In particular, Blatt et al. detail how this assay format employs a first zone of particle- linked antibody capable of binding sample antigen and a second zone having immobilized antigen, where the particle-linked antibody is configured to migrate along the lateral flow test strip as claimed.
When taken together with the teachings of Koren et al. who teach using antibodies directed against Apo B-100 in order to detect LDL particles (col. 1, lines 40-42; col. 12, line 44 to col. 13, line 24; col. 19, lines 1-5; Examples 2 and 7) as well as antibodies directed against Apo A-J in order to detect HDL (col. 13, lines 35-42; col. 14, lines 36-49; col. 19, lines 1-5; Example 8), it would have been obvious to adapt the system of Wang to the detection of HDL-P and LDL-P by providing particles coated with anti Apo A-1 antibody and anti Apo B-100 
Accordingly, in view of the teachings of Koren et al. that antibodies having specificity to Apo A-1 and Apo B-100 antigens are capable of being used in solid phase immunoassays in order to detect HDL and LDL, respectively, it would have been obvious to arrive at the claimed invention by adapting the general assay format of Blatt to the detection of these particular analytes, specifically by using particle-linked Apo A-I antibodies on the first test strip and particle-linked Apo B-100 antibodies on the second test strip, both configured to migrate along the respective test strips.
Put another way, Koren teaches the utility of antibodies directed against Apo A-I and Apo B-100 in order to detect HDL and LDL, respectively, which were antigens of known clinical importance, and it would have been obvious to adapt the system of Wang for detection of these analytes using the well-known assay format as detailed by Blatt (and as also mentioned by Wang). As above, one skilled in the art would have been motivated to do this in order to detect these analytes of recognized clinical importance for prediction of heart disease using the known competitive inhibition assay format.
When adapting the system of Wang to the detection of HDL-P and LDL-P in order to predict heart disease as above, it would have been further obvious to provide a second zone of immobilized antigen on the test strips (in this case, immobilized HDL-P and LDL-P antigens) in order to accord with the competitive assay format detailed by Blatt which is taught to be useful in successfully detecting analytes of interest.
It would have been further obvious to select nylon membrane as a known material for fabricating test strips, particularly for covalent attachment of antigen (as taught by Blatt et al.). 
In summary, when adapting the system of Wang, Hu, and Koren to the detection of LDL- P and HDL-P in order to predict heart disease as above, it would have been obvious to arrive at the claimed invention by applying the known technique of Blatt of detecting analytes through the competitive inhibition assay format, which involves using particle-linked antibodies to the antigen of interest together with immobilized antigen.
One skilled in the art would have had a reasonable expectation of success as Wang already indicates that their device may be used to perform competitive format assays.
With respect to the recitation of a mixer including buffers, it would have been obvious to include buffers in the solution contained in the mixer (sampler body 80) of Wang et al. in order to achieve the same purpose, namely to effect dilution of the sample, as well as to reduce viscosity and consistency of the samples, thus guaranteeing smooth analysis and detection effectiveness (as taught by Hu et al.). In particular, although Wang does not specify the ingredients used in their “solution” for mixing with sample, Hu et al. teach that buffer solution is added to samples so as to reduce viscosity and consistency of the samples, thus guaranteeing smooth analysis and detection effectiveness, and Fischer-Colbrie et al. teaches that one may use one or more buffers to treat samples prior to performing solid phase binding assays (which also describes the purpose of the Wang and Hu devices). Accordingly, one skilled in the art would have found it obvious to apply this known technique of including one or more buffers in the sampler body/ mixer in order to achieve the same purpose of diluting the sample prior to testing, 
With respect to the recitation in lines 16-17 of claim 1 and lines 13-14 of claim 13 that “the first and second lateral flow test strips include conjugate, nitrocellulose, and nylon membranes”, Wang et al. as above teach that their test strips may include colored microparticles configured to bind with particular substances in the blood, i.e. conjugates ([0012], [0029]-[0033]). Wang et al. also teach that their test strips contains multiple zones. See for example Wang et al. at Fig. 3A, teaching zones 1, 2, and 3.
However, Wang et al. does not specifically teach that their test strips may include all three of conjugate, nitrocellulose, and nylon membranes. Wang et al. while fairly teaching a conjugate membrane, does not teach any particular materials nor both nitrocellulose and nylon in addition to the conjugate membrane.
However, Blatt et al. (discussed above) also features a test strip made up of multiple zones, in this case a “first zone” 14 containing diffusively immobilized, particle linked antibody capable of binding antigen (see, e.g., col. 13, lines 5-17), thereby also reading on a conjugate membrane.
Blatt et al. also instructs that second zone 16 is separate and distinct from the first zone 14, and can be the same or different from the bibulous material of the first zone 14 (col. 13, lines 5-17).
Blatt et al. also teach both nitrocellulose and nylon membranes as suitable materials for fabricating test strips (col. 16, lines 59-65).

Accordingly, it would have been further obvious to arrive at the claimed invention by modifying the 3-zone test strip of Wang et al. so as to include nitrocellulose and nylon membranes in addition to the conjugate membrane, by applying the known technique of Blatt et al. that the different zones of a test strip may be fabricated separately and may be of different materials. Absent evidence of criticality, one of ordinary skill in the art would have found it obvious to select both nitrocellulose and nylon by selecting from a finite number of identified, predictable alternatives; namely those materials taught by Blatt et al. as being suitable.
With respect to the recitation in lines 17-18 of claim 1 and lines 14-15 of claim 13 that “the conjugate membrane provides for rapid flow in relation to the nitrocellulose membrane” and the recitation in lines 19-20 of claim 1 and lines 16-17 of claim 13 that the conjugate membrane precedes the nitrocellulose membrane in the direction of flow, the system of Wang et al. in view of Blatt et al. comprises the test strip with multiple zones including nitrocellulose and nylon membranes at different zones in addition to the conjugate membrane as described above. Both Wang et al. and Blatt et al. teach the conjugate membrane preceding additional zones in a direction of flow (first zone (conjugate membrane) precedes second and third zones in direction of flow x, see Wang et al., para [0029], [0032], Fig. 3A; the first zone (conjugate membrane) is located at the proximal end of the test strip while the second and third zones are located at the distal end with the sample being applied at the proximal end, see Blatt et al., col. 13, lines 5-17, col. 17, lines 41-63, Figs. 12, 15). Wang et al. in view of Blatt et al. fail to teach wherein the conjugate membrane provides for rapid flow in relation to the nitrocellulose membrane.

Bae et al. teach an additional zone, a flow delaying pad, which is downstream of the conjugate pad and has an average pore size that is less than the average pore size of the conjugate pad (a relation between average pore sizes (P2) of the conjugate pad 2 and average pore size (P3) of the flow delaying pad 3 is as follows: P2>P3, the flow delaying pad 3 being located downstream of the conjugate pad 2, para [0032], [0040]-[0041], [0018]; see Figs 1-3). Bae et al. teach that the smaller the average pore size becomes, the lower the flow rate of the blood becomes, so that the reaction time may increase and, hence, the amount of the resulting first immuno-complex may increase, consequently improving test quality and detection sensitivity (para [0040], [0044]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the test strip with multiple zones of Wang et al. in view of Blatt et al. to include a zone distinct from and downstream of the conjugate membrane such that the conjugate membrane has an average pore size that is greater than the average pore size of the zone as in Bae et al. so that the conjugate membrane provides for rapid flow in relation of the membrane of the zone in order to increase the amount of the resulting first immuno-complex and to improve test quality result and detection sensitivity (Bae et al., para 
With respect to the recitation in lines 18-19 of claim 1 and lines 15-16 of claim 13 of “the nitrocellulose membrane providing for flow consistent with chromatography”, Wang et al. in view of Blatt et al. and Bae et al. do not specifically disclose the nitrocellulose membrane providing for flow consistent with chromatography. However, given no additional structural limitations to the nitrocellulose membrane, the claim is interpreted such that the nitrocellulose membrane itself necessarily provides for flow consistent with chromatography and any nitrocellulose membrane can provide for flow consistent with chromatography. Since the test strip of the system of Wang et al. in view of Blatt et al. comprises a nitrocellulose membrane as described above, it meets the recited limitation.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1, 5, 13, and 17 under 35 USC § 103 have been fully considered and are partially persuasive in light of the amendments to the claims to overcome the rejection of record.  
Applicant argues that while Blatt does teach a first zone, this is not composed of a different material that could be considered a conjugate member (presumably, conjugate membrane).
This is not found persuasive because the amended claims do not require that the conjugate membrane is a different material, i.e. is not nitrocellulose or nylon. The conjugate membrane as broadly recited could be any material.
Second, the rejection does not contend or require that the proposed modification would require that the conjugate membrane must be nitrocellulose. The proposed modification would be to include nitrocellulose and nylon membranes in addition to the conjugate membrane that is already present in Wang.
And in this case, Blatt et al. explicitly teach that “The bibulous material of the second zone 16 can be the same or different from the bibulous material of the first zone 14” (emphasis added). As noted above, the first zone 14 of Blatt contains particle linked antibody, ie. conjugate, thus constituting a “conjugate membrane” as claimed.
Applicant argues that Blatt does not teach a conjugate membrane followed by a nitrocellulose membrane, with one providing for ready flow and the other for more tortured flow.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641